Citation Nr: 1303257	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-46 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right knee degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION


The Veteran had active service from January 1986 to January 2010.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran now resides in Washington, so the matter is now handled by the RO in Seattle, Washington.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that this appeal included entitlement to service connection for basal cell carcinoma and entitlement to an increased rating for service-connected right ruptured biceps.  The Veteran was granted entitlement to service connection for basal cell carcinoma and granted an increased rating for right ruptured biceps in a December 2011 rating decision.  In a January 2012 statement, the Veteran indicated his agreement with the December 2011 decision; as such, these issues are no longer on appeal.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his service-connected right knee.  Accordingly, the Board finds that Rice is not applicable in this case.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's right knee disability is not manifested by ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage with locking, pain, and effusion, removal of semilunar cartilage, actual or functional limitation of flexion to 30 degrees, actual or functional limitation of extension to 15 degrees, impairment of the tibia and fibula or genu recurvatum.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for right knee degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 - 5263 (2012).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 





II.  Analysis

Service connection for degenerative joint disease of the right knee was established by a February 2010 rating decision, at which time a 10 percent rating was assigned, effective from February 2010.  The Veteran is seeking an increased rating.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is currently rated as 10 percent disabled due to degenerative arthritis and limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Knee disabilities are also rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

The Veteran was afforded a VA examination in December 2009.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, subluxation, pain, and dislocation.  Examination revealed the Veteran walked with a normal gait.  Examination of the knee revealed tenderness and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness heat, deformity, malalignment, or drainage.  There was no subluxation.  There was crepitus, but no genu recurvatum or locking pain.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were normal.  The right knee had a flexion of 115 degrees, with pain starting at 115 degrees.  Extension was 0 degrees, with pain at 0 degrees.  The examiner noted that the Veteran's range of motion was limited after repetitive use by pain.  X-rays demonstrated mild medial compartment degenerative changes.

The Veteran was afforded the most recent VA examination in March 2011.  He reported pain, swelling, and tenderness of the knee and that he now wears a patellar tendon splint and a hinged right knee brace.  The right knee had a flexion of 120 degrees with pain at 120 degrees and extension was to 0 degrees.  Patellar motion was crepitant and painful with a small amount of fluid.  Medial and lateral collateral ligaments were intact and McMurray and Lachman's signs were negative.  Repetitions of range of motion did not produce fatigue, weakness, lack of endurance or other symptoms.

As stated previously, the Veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 for arthritis and Diagnostic Codes 5256 to 5263, which rate disabilities of the knee and leg.  Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not applicable because there is no medical evidence of knee ankylosis, dislocated cartilage, removal of cartilage, impairment of the tibia and fibula, or genu recurvatum.

According to Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of the joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

Although the Veteran stated during the VA examinations that his knee had instability, there is no confirmation of instability of the knee, other than the Veteran's statements.  In this regard, the Board notes that he is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, his statement that his knee was unstable is not equivalent to a medical determination that there was instability as defined for purposes of evaluation under DC 5257.  Furthermore, there was no instability found during any of the VA examinations or in post-service treatment records.  See April 2010 and March 2010 treatment notes.  As such, the Veteran is not entitled to a separate rating based on instability.  

Under Diagnostic Code 5260, to receive a 20 percent rating, limitation of flexion of the leg must be to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Here, the evidence of record does not establish flexion or extension limitation to degrees warranting an increased rating.  The VA examination conducted in December 2009 found that the Veteran's range of motion was 0 degrees of extension and 115 degrees of right leg flexion.  During the March 2011 VA examination, flexion was limited to 120 degrees and extension was to zero degrees.  None of these ranges of motion is indicative of a rating higher than 10 percent under Diagnostic Codes 5260 or 5261.  

However, the Board will also consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.

In considering additional limitation of function, the Board acknowledges the Veteran's complaints of knee pain and stiffness.  These complaints are well documented in the Veteran's written statements.  During the VA examinations of December 2009 and March 2011, the Veteran experienced pain during flexion at 115 degrees and 120 degrees and pain during extension at 0 degrees.  However, a rating of 20 percent requires flexion to be actually or functionally limited to 30 degrees or an extension functionally or actually limited to 15 degrees.  Here, even taking into consideration the painful movement, the Veteran's flexion is only limited to 115 degrees, at most, and extension to 0 degrees.  The Board finds a rating higher than 10 percent for the right knee, based on painful motion and functional limitation, is not warranted.

The Board has contemplated whether any other Diagnostic Code will permit for an increased rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added, under DC 5003.

X-rays taken in December 2009 demonstrated mild medial compartment degenerative changes.  X-rays taken in March 2011 demonstrated mild osteoarthritis of the right knee.  Under Diagnostic Code 5003, a rating of 20 percent is warranted with x-ray evidence of degenerative arthritis involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  According to 38 C.F.R. § 4.45(f), the knee is defined as one major joint.  As such, a rating higher than 10 percent is not warranted because there is no medical evidence of degenerative arthritis of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the knee and leg are the most appropriate.

Extraschedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral for extraschedular consideration.  The level of severity of the Veteran's knee disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


ORDER

Entitlement to an initial rating higher than 10 percent for right knee degenerative arthritis is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


